MEMORANDUM **
Michael Eugene McClure appeals his 11-month sentence imposed upon the revocation of his supervised release. We dismiss this appeal as moot because McClure has completed serving his entire sentence, and thus lacks standing to raise any challenge to it. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999) (citing Spencer v. Kemna, 523 U.S. 1, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998)).
Accordingly, the motion of Carol Roller, Esq., to withdraw as counsel of record is GRANTED and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.